IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                           NO. AP-76,493



                EX PARTE KEVIN MONTGOMERY HAWK, Applicant



               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
               CAUSE NO. CR-08-714 IN THE 22ND DISTRICT COURT
                            FROM HAYS COUNTY



        Per curiam.

                                           OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of three counts of

sexual assault and one count of indecency with a child. He was sentenced to imprisonment for

twenty-five years for each sexual assault count and for twenty years for the indecency with a child

count. He did not appeal his convictions.

        Applicant contends that his plea was involuntary because the plea agreement cannot be

followed. We remanded this application to the trial court for findings of fact and conclusions of law.
                                                                                                      2

       Trial counsel filed an affidavit with the trial court. Based on that affidavit and other evidence

in the record, the trial court determined that applicant pleaded guilty pursuant to an agreement that

his sentences would run concurrently with a federal sentence. Applicant is entitled to relief. Ex parte

Huerta, 692 S.W.2d 681 (Tex. Crim. App. 1985).

       Relief is granted. The judgments in Cause No. CR-08-714 in the 22nd Judicial District Court

of Hays County are set aside, and Applicant is remanded to the custody of the Sheriff of Hays

County to answer the charges against him.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: February 9, 2011
Do Not Publish